Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is response to the RCE filed on February 08, 2021 for Application No. 16/420,610.  Claims 1-8 are pending and remain allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 08, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 08, 2021 was filed after the mailing date of the Notice of Allowance on November 27, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a sleeve for a clutch release/engagement thrust bearing device having the combination features recited in the claim and particularly the limitation “the guide portions of the first series being offset with respect to the guide portions of the second series in the circumferential direction, a guide portion of one series being axially opposite a recessed zone between two 20guide portions of the other series, and an intermediate bore portion that is recessed with respect to the guide portions, the intermediate bore portion extending axially between the first and second series of the guide portions”. 
Feigler (FR2660034A1, machine translation) discloses an equivalent clutch release bearing 10 having a central bore 23 and a sleeve 12 with two series of splines 19/119/219 disposed toward each axial end within the central bore 23 and projections/grooves 18, 118 disposed between the two series of splines 19/119/219 but does not disclose the particular features and arrangement as required by claim 1. See at least Figures 2 and 13.
Claims 2-8 are allowed as being dependent upon the allowed base claims.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/TINH DANG/Primary Examiner, Art Unit 3655